PER CURIAM.
David Budin appeals the denial of his petition for a declaratory statement regarding section 550.3615(3), Florida Statutes (1999). We reverse.
On November 23, 1998, David Bu-dín, petitioner, pled guilty to one count of conspiracy under 18 U.S.C. § 371. He was required, as a condition of probation, not to commit another federal, state, or local crime. Section 550.3615(3), Florida Statutes, prohibits anyone convicted of bookmaking in Florida, any other state, or foreign country from attending racetracks in Florida. As a preemptive measure, Bu-din filed a Petition for Declaratory Statement with the Division of Pari-Mutuel Wagering, the agency, regarding the applicability of section 550.3615(3), Florida Statutes, to his situation. The agency denied the petition stating that Budin was seeking an interpretation of federal law and that he was not seeking a determination particular to his situation.
Although it is true that the agency does not have jurisdiction to interpret federal law or federal probation conditions, it is within its jurisdiction to determine whether Budin may attend a racetrack in Florida. See Department of Bus. and Profl Regulation, Div. of Pari-Mutuel Wagering v. Investment Corp. of Palm Beach, 747 So.2d 374 (Fla.1999) (holding that an individual has a right to receive an opinion on a statute’s applicability). *535Therefore, we reverse the agency’s order and remand for further proceedings.1
REVERSED and REMANDED.

. The agency may, in its discretion, require Budin to file a new petition or provide further documentation.